Exhibit 10.2 MODIFICATION AND EXCHANGE AGREEMENT This MODIFICATION AND EXCHANGE AGREEMENT (the “ Agreement ”), is dated as of January 23, 2015 (the “ Effective Date ”), between Omni Bio Pharmaceutical, Inc., 181 W. Boardwalk Drive, Suite 202, Fort Collins, CO (the “ Company ”) and Bohemian Investments, LLC, 262 East Mountain Ave., Fort Collins, CO (the “ Noteholder ”). RECITALS A.The Noteholder holds the Company’s Senior Secured Convertible Promissory Note dated April 25, 2014 (the “ Note ”), in the aggregate outstanding principal amount of $2,000,000, which was issued pursuant to that certain Loan and Purchase Agreement dated April 15, 2014 between the Company and the Noteholder (the “ Purchase Agreement ”). B.The Noteholder and the Company desire for the Note to be modified and exchanged for a promissory note with the same substantive terms (except as to the maturity date and conversion) and in the form attached hereto as Exhibit “A” (the “ Amended Note ”). C.The Noteholder and the Company further desire to amend the Purchase Agreement to reflect the changes to the Maturity Date, conversion of the Note (as amended by the Amended Note), and the Company’s representations, warranties, and covenants. AGREEMENT NOW, THEREFORE, in consideration of the terms and the mutual undertakings contained herein, the receipt and sufficiency of which is hereby acknowledged, it is agreed as follows: 1.
